DETAILED ACTION
1.	This office action is in response to preliminary amendment filed on 11/13/2019. Claims 1, 6-13, 15 -17 and 20 have been amended. Claim 5 has been canceled. Claims 1-4 and 6-20 are pending on this application.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 1, 2, 7, 8, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lier U.S. patent No. 7,379,030 in view of Leung et al. Pub. No. 2017/0040700.
Regarding claim 1, Fig. 9A Nagaishi et al. discloses an electromagnetic device, comprising: an electrically conductive ground structure (902); at least one dielectric resonator antenna (900)  disposed on the ground structure (902), the at least one DRA (900) comprising a DRA having an overall height (high of 900) and an overall width (width of 900); at least one electromagnetic (EM) beam shaper (Fig. 7A) disposed proximate a corresponding one of the DRA (1 in Fig. 7); and at least one signal feed (905) disposed electromagnetically coupled to a corresponding one of the DRA (900); wherein the at least one EM beam shaper (Fig. 7A) comprises


However Lier does not disclose where the overall height (high of 900) is greater than the overall width (width of 900).
Fig. 1 of Leung discloses a dielectric resonator (102; paragraph 0044) comprises having
overall height (high of 102) is greater than the overall width (width of 102).
Lier and Leung are common subject of DRA; therefore it would have been obvious before the effective filing date of the claimed invention to one ordinary skill in the art of which the claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporated Leung into Lier for the purpose of providing the dielectric resonator and the slot structure is arranged to radiate an electromagnetic signal associated with the electrical signal in a substantially unidirectional manner (paragraph 0004 of Leung).
Regarding claim 2, Leung incorporated into Lier as applied to claim 1 above, Fig. 1 of Leung further discloses wherein: the at least one DRA comprises (102) a single-layered DRA (single layer of 102) having a hollow core (112). 
Regarding claim 7. Lier  combined with Leung et al. as applied to claim 1 above, Fig. 1 of Leung further disclose of further discloses wherein each DRA (102) of the at least one DRA (102) comprises: a volume (Volume of 102) comprising non-gaseous dielectric material (dielectric material of non-gaseous of 102), a cross sectional overall maximum height Hv (high of 102) as observed in an elevation view, and a cross sectional overall maximum width Wv (width of 102) as observed in a plan view (plane view of Fig. 3; wherein the volume (volume of 102) is a volume of a single dielectric material composition (single dielectric material of 102); and wherein Hv  (high of 102) is greater than Wv (width of 102).  
Regarding claim 8. Lier combined with Leung et al. as applied to claim 1 above, Fig. 7A of Lier further discloses wherein: the EM beam shaper (700)  further comprises an electrically conductive horn 
Regarding claim 9. Fig. 7 of Lier combined Leung  as applied to claim 1 above, Fig. 9A of Lier further discloses wherein the at least one DRA (900) is at least partially embedded in the body of dielectric material (Fig. 7A).  
Regarding claim 13, Fig. 7 of Lier combined with Leung  as applied to claim 1 above, Fig. 7 of Lier further discloses wherein: the distal end of the electrically conductive horn (700) having an aperture (aperture of 714) that is equal to or greater than the overall outside dimension of the body of dielectric material (711).  

4.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lier combined with Leung et al. as applied to claim 2 above in further view of Leung et al. Pub. No. 2017/0040700.
Fig. 1 of Leung incorporated into Lier as applied to claim 2 above, discloses a dielectric resonator (102; paragraph 0044) comprises a single-layered DRA having a hollow core (112) instead multi-layer DRA as claimed.
Before the effective filing date of the claimed invention pertains, it would have been obvious to one ordinary skill in the art to have the single layer of RAD as a multi-layer RAD since applicant clearly discloses that multi-layer RAD in claim 3 is only a design of choice from claim 2; because single layer or multi-layer does not provide any advantages is used for improvement, particular purpose or solve a state problem; therefore they both perform equally well. 

s 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lier combined with Leung et al. as applied to claim 1 above in further view of Leung Nagaishi et al. Pub. No. 2015/0346334.
Regarding claim 4, Lier combined with Leung et al. as applied to claim 1 above, does not disclose wherein: the at least one DRA comprises a DRA comprising an elevation view cross section having vertical side walls and a convex top.
Fig. 3 of Nagaishi et al. discloses a dielectric resonator antenna (DRA) comprising at least one DRA (1-3) comprises a DRA (1-3) comprising an elevation view cross section having vertical side walls (walls of 1-2) and a convex top (convex top of 1-3).
Lier /Leung et al. and Nagaishi et al.  are common subject of DRA; therefore it would have been obvious before the effective filing date of the claimed invention to one ordinary skill in the art of which the claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporated Nagaishi et al.   into Lier/Leung et al.  for the purpose of providing the cannonball-shaped dielectric lens has an effect of refracting a radiated radio wave from a point source so as to become a parallel radio wave (paragraph 0071 of Nagaishi et al.).

Regarding claim 16, Lier combined with Leung et al. as applied to claim 1 above, does not disclose wherein each DRA of the array of DRAs is separately fed by a corresponding one of the at least one signal feed to provide a multi-beam antenna.
Fig. 14 and 15 of Nagaishi et al discloses an electromagnetic device comprising each DRA (1) of the array of DRAs (array of 1) is separately fed by a corresponding one of the at least one signal feed (3) to provide a multi-beam antenna (paragraph 0016) 
Lier /Leung et al. and Nagaishi et al.  are common subject of DRA; therefore it would have been obvious before the effective filing date of the claimed invention to one ordinary skill in the art of which the claimed invention to one ordinary skill in the art to which the claimed invention pertains to .

5.	Claims 6 and 10  rejected under 35 U.S.C. 103 as being unpatentable over Lier combined with Leung et al. as applied to claim 1 above in further view of M. E. Ringenbach U.S patent No. 3,213,454.
Regarding claim 6,  Lier combined with Leung et al. as applied to claim 1 above, Fig. 7 of Lier  further discloses wherein: the body of dielectric material (material of 702, 711) is a circular of dielectric material (circulation of 702, 711), and the circular of dielectric material (7) has a dielectric constant that varies ((Col. 9 lines 35-38)  ) from the center of the circular (center at 721) to the outer surface (741) of the circular (circulation of 702, ).  However the circular dielectric material (702, 711) is not sphere dielectric material as claimed. 
Fig. 6 of M. E. Ringenbach discloses a resonator comprising:  a dielectric layer (55) with a sphere (sphere of 55) of dielectric material (variable dielectric material of 55) 
Lier/Leung et al.  and M. E. Ringenbach are common subject of resonator with variable dielectric layer; therefore it would have been obvious before the effective filing date of the claimed invention to one ordinary skill in the art of which the claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporated M. E. Ringenbach into Lier/Leung et al. for the purpose of providing concentrically positioned within this ring antenna 53 is a spherical shaped dielectric lens, of the Luneberg variety, whose dielectric constant is made variable being maximum at the center of the sphere and becoming progressively lower toward the outside surface thereof, the lens focuses this energy, thereby increasing the gain of single wave guide (Col. 5 lines 30-37 of M. E. Ringenbach).

Regarding claim 10. Lier/Leung et al. combined with M. E. Ringenbach as applied to claim 6 above, Fig. 7A of Lier  et al. further discloses wherein: wherein: the sphere (combined with M. E.  of dielectric material (702, 711) comprises a plurality of layers of dielectric 3materials (702, 711) having different dielectric constants that decrease (Col. 9 lines 35-38)   from the center (center of 700) of the sphere (combined with M. E. Ringenbach as applied to claim 6 above)  to the outer surface (741) of the sphere (combined with M. E. Ringenbach as applied to claim 6 above).  

6.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lier combined with Leung et al. as applied to claim 1 above in further view of Cohen et al. Pub. No.2015/0128624.
Regarding claim 11. Fig. 7 of Lier combined with Leung et al.  as applied to claim 1 above, Fig. 7 of Lier further discloses wherein: the EM beam shaper (700) further comprises an electrically conductive horn (700) with the at least one DRA (Fig. 9A {900}) but does not discloses an array of the at least one DRA to form an array of DRAs; and the array of DRAs are disposed within the electrically conductive horn.  
Fig. 7A discloses of Cohen et al. discloses an array of the at least one DRA (resonate of 722) to form an array of DRAs (array of 722); and the array of DRAs (722) are disposed within (resonate part of 722 within the horn 700) an electrically conductive horn (700).  
Lier/Leung et al.  and Cohen et al. are common subject of resonator for electrical horn; therefore it would have been obvious before the effective filing date of the claimed invention to one ordinary skill in the art of which the claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporated Cohen et al. into Lier/Leung et al. for the purpose of providing benefits for gain, field emission, directivity, increased bandwidth, power delivery, and/or heat management (paragraph 0004 of Cohen et al.).

14 is rejected under 35 U.S.C. 103 as being unpatentable over Lier combined with Leung et al. as applied to claim 13 above in further view of Ishikawa et al. U.S. patent No. 5,867,120.
Lier combined with Leung et al. as applied to claim 13 above do not disclose wherein: a length, Lh, of the electrically conductive horn is less than an overall outside dimension, Ds, of the body of dielectric material.
Fig. 5B of Ishikawa et al. discloses an electromagnetic device comprising: a length (the high of H of the electrically conductive horn (H) is less than an overall outside dimension (Length of 33) of the body of dielectric material (16a).
Lier/Leung et al.  and Ishikawa et al. are common subject of resonator with resonator for electrical horn; therefore it would have been obvious before the effective filing date of the claimed invention to one ordinary skill in the art of which the claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporated Ishikawa et al. into Lier/Leung et al. for the purpose of providing an antenna gain can be enhanced by making the intensity of the electromagnetic waves propagating through the aperture of the dielectric lens more uniform; consequently, the size of the transmitter-receiver can be reduced by an amount corresponding thereto (Col. 6 lines 25-30 of Ishikawa et al.). 

Allowable Subject Matter
8.	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior arts do not teach wherein: the at least one DRA comprises an array of the at least one DRA to form an array of DRAs; and the array of DRAs are disposed at least partially around the outer surface of the body of dielectric material. 

10.	Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior arts do not teach: wherein the at least one DRA comprises an array of the at least one DRA to form an array of DRAs; and the array of DRAs are disposed on the ground structure, and the ground structure is disposed on a non-planar substrate.  

Contact Information

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

8/17/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845